As filed with the Securities and Exchange Commission on January 19, 2011 Registration No. 333-153135 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO POST-EFFECTIVE AMENDMENT NO. 4 TO Form S-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Bluerock Enhanced Multifamily Trust, Inc. (Exact name of registrant as specified in its charter) Heron Tower, 55 East 70th Street, 9th Floor New York, New York 10022 (212) 843-1601 (Address, including zip code, and telephone number, including area code, of the registrant’s principal executive offices) R. Ramin Kamfar Bluerock Enhanced Multifamily Trust, Inc. Heron Tower, 55 East 70th Street, 9th Floor New York, New York 10022 (877) 826-2583 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Robert H. Bergdolt, Esq. DLA Piper LLP (US) 4141 Parklake Avenue, Suite 300 Raleigh, North Carolina 27612-2350 (919) 786-2000 Approximate date of commencement of proposed sale to public: As soon as practicable after the effectiveness of the registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box:x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. r If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.r If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.r If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer r Accelerated filer r Non-accelerated filer r Smaller reporting company x (Do not check if a smaller reporting company) This Pre-Effective Amendment No. 1 to Post-Effective Amendment No. 4 consists of the following: 1. The Registrant’s final form of prospectus dated January 19, 2011, which supersedes the issuer’s previous prospectus dated October 15, 2009 and all supplements to that prospectus. 2. Supplement No. 1 dated January 19, 2011 to the Registrant’s prospectus dated January 19, 2011, which will be delivered as an unattached document along with the prospectus. 2. Part II, included herewith. 3. Signature, included herewith. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. Maximum Offering of $1,285,000,000 in Shares of Common Stock Bluerock Enhanced Multifamily Trust, Inc. was formed to acquire a diversified portfolio of real estate and real estate-related investments, with a primary focus on well-located, institutional quality apartment properties with strong and stable cash flows, and to implement our advisor’s “Enhanced Multifamily’’ strategy which we believe will increase rents, tenant retention and property values, and generate attractive returns for our investors. We also intend to acquire well-located residential properties that we believe present significant opportunities for short-term capital appreciation, such as those requiring repositioning, renovation or redevelopment, and properties available at opportunistic prices from distressed or time-constrained sellers. In addition, we will seek to originate or invest in real estate-related securities that we believe present the potential for high current income or total return, including but not limited to mortgage, bridge or subordinated loans, debt securities and preferred or other equity securities of other real estate companies, which we refer to as real estate-related investments, and may invest in entities that make similar investments. We intend to qualify as a real estate investment trust, or REIT, for federal income tax purposes. We are offering a maximum of $1,000,000,000 in shares of our common stock in our primary offering, at an offering price of $10.00 per share. Discounts are available to investors who purchase more than 50,000 shares and to other categories of purchasers. We also are offering up to $285,000,000 in shares pursuant to our distribution reinvestment plan at $9.50 per share. We expect to offer shares of common stock in our primary offering over a two-year period, or until October 15, 2011. If we have not sold all of the shares within two years, we may extend the primary offering by up to 18 months. We reserve the right to reallocate the shares we are offering between our primary offering and our distribution reinvestment plan. The minimum initial investment in our shares is $2,500 except for certain states as described in this prospectus. This investment involves a high degree of risk. You should purchase our shares only if you can afford a complete loss of your investment. See “Risk Factors” beginning on page 15 for a discussion of material risks related to an investment in our shares, which include the following: • No current public trading market exists for our stock, and it may be difficult for you to sell your stock. If you sell your stock, it may be at a substantial discount. • We are a newly formed entity with a limited operating history. As of the date of this prospectus, we have made a limited number of investments and, other than as described in a supplement to this prospectus, our advisor has not identified any investments for us to acquire. If we are unable to acquire suitable properties or investments, or suffer a delay in doing so, we may not have cash flow available for distribution to you as a stockholder. • We set the offering price of our shares arbitrarily. This price is unrelated to the book value or net asset value of our shares or to our expected operating income. • During the early stages of our operations, until the proceeds of this offering are invested in real estate and real estate-related investments, we expect to fund distributions from the proceeds of this offering and borrowings. Thereafter, we may also pay distributions from the sale of assets to the extent distributions exceed our earnings or cash flows from operations. Rates of distribution to you may not be indicative of our operating results. • This is a “blind pool” offering, and investors will not be able to evaluate the economic or other merits of any of our investments prior to our making them. • As of the date of this prospectus, we have raised approximately $6.2 million of primary offering proceeds. Unless our rate of capital raising improves significantly, our portfolio may not reach the size necessary to meet our business objectives. • We rely on our advisor to manage our business and assets. Our advisor is a newly formed entity with no operating history. • You will have limited control over changes in our policies and day-to-day operations, which increases the uncertainty and risks you face as a stockholder. In addition, our board of directors may approve changes to our policies without your approval. • Our officers and non-independent directors also serve as officers and owners of our advisor and its affiliates, and experience significant conflicts created by our advisor’s compensation arrangements with us and other programs advised by them and their affiliates. Our agreements with our advisor and its affiliates were not the result of arm’s-length negotiations. • Other programs owned or advised by our officers and non-independent directors or their affiliates may compete with us for the time and attention of our executives, and our officers and non-independent directors will experience conflicts of interest in allocating investment opportunities among other affiliated entities and us. • We have incurred debt exceeding 300% of our net assets in certain circumstances, which could lead to losses on highly leveraged assets and an inability to pay distributions to our stockholders. • We may fail to qualify as a REIT, which may have adverse tax consequences to you. • Our board of directors may elect not to implement our policy to provide liquidity to stockholders by listing its shares of common stock or liquidating its assets within four to six years from the termination of our offering stage. As such, you may have to hold your shares for an indefinite period of time. Price to Public Selling Commissions Dealer Manager Fee Net Proceeds (Before Expenses)* Primary Offering Per share price $ Total Maximum $ Distribution Reinvestment Plan Per Share $ $
